Citation Nr: 0616565	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral pain disorder with synovitis and 
prepatellar bursitis, left.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1994 to 
November 1997.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for 
patellofemoral pain disorder with synovitis and prepatellar 
bursitis, left, and assigned a 10 percent evaluation for the 
service-connected left knee disability, effective from 
November 21, 2002.  The Portland, Oregon, RO currently has 
jurisdiction over the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The current record reflects that in June 2004, the appellant 
submitted her substantive appeal indicating a worsening of 
her knee disability which had apparently developed since the 
January 2003 VA examination was conducted.  The appellant's 
most recent VA medical center medical records are from 2002.  
Furthermore, the appellant received notification explaining 
what was required to establish a service connection claim, 
but did not receive notification of the information or 
evidence she needed to submit to establish an effective date 
or initial disability rating.  Therefore, a current VA 
examination is warranted and the appellant should also be 
furnished with the appropriate notification in accordance 
with the Veterans Claims Assistance Act of 2000.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that 
the appellant should submit any 
pertinent evidence in her possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC or RO should ask the veteran 
to provide the names, addresses and dates 
of treatment of all medical care providers 
(VA and non-VA), who treated him for the 
service-connected left knee disability 
from November 21, 2002, to the present.  
The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or RO should schedule the 
appellant for a VA examination to 
establish the current severity of her left 
knee disability.  The claims file should 
be provided to the examiner for review of 
pertinent documents therein in conjunction 
with the examination.  All clinical 
findings necessary for a comprehensive 
disability rating must be reported as part 
of this examination.  

5.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current initial rating 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and provided the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate review, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

